internal_revenue_service number release date index number ----------------------- ----------------------------------------------------- ------------------ ----------------------------- in re -------------------------- ----------------------- legend department of the treasury washington dc person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc ita br05 - plr-134165-08 date date company a ------------------------------------------ ----------------------------------------------------- company b ---------------------------- state m ----------- amounts m ----------------- n ------------- dates --------------------------- -------------------------- - --------------------------- -------------------------- --------------------------- ----------------------- month --------------------------- dear --------------- this is in response to your authorized representative’s letter of date and other correspondence and submissions in which he requested on your sometimes herein company a or the taxpayer behalf private letter rulings regarding the proper federal_income_tax treatment of a certain proposed distribution_of_property as more fully discussed below we are pleased to address your concerns facts the information submitted indicates that taxpayer a is a state m corporation and that on date taxpayer elected s_corporation status effective for its taxable_year beginning date and ending date this was the first taxable_year for which the plr-134165-08 taxpayer was an s_corporation pursuant to its most recent election under sec_1362 taxpayer has elected to be on a week taxable_year ending always on the last saturday to occur in -------------- taxpayer’s current taxable_year will end on date taxpayer has owned for some time m shares of the common_stock of company b all of which was held as of the beginning of the first taxable_year in which the taxpayer was an s_corporation date the fair_market_value of the stock exceeded its adjusted_basis at that time the stock is held for investment purposes taxpayer plans to make a distribution of some of these appreciated investment securities to its shareholders the board_of directors of taxpayer has decided to distribute not more than n shares of the stock the stock pro_rata to taxpayer's shareholders taxpayer would like the gain recognized on the distribution not to be taxable to it pursuant to sec_1374 taxpayer also intends to cause the gain on the stock to be recognized in its ------- taxable_year and taxable to its shareholders in their ------- taxable years for reasons discussed below date is the only date in taxpayer’s ------- taxable_year on which the distribution can be made to achieve these intended results this distribution would be accomplished by taxpayer transferring the stock to a newly- formed limited_liability_company the llc of which taxpayer will initially be the sole owner prior to date on date taxpayer will distribute taxpayer’s sole membership interest in llc pro_rata to its shareholders the fair_market_value of the stock held by the llc is expected to exceed its adjusted_basis on date taxpayer requests that the following rulings be issued upon the distribution of the llc pro_rata to the shareholders of taxpayer on date gain on the deemed sale of the stock shall be recognized to taxpayer in its taxable_year ending at that time the gain recognized to taxpayer upon the deemed sale of stock held in the llc on date will not be taxable under sec_1374 of the code because the recognition_period with respect to the stock will end on date ten years after the taxpayer’s election to be taxable as an s_corporation in the case of a shareholder of taxpayer whose taxable_year ends in month eg on date the shareholder’s pro_rata share of the gain recognized to taxpayer upon the deemed sale of the stock on date shall be taken into account in the shareholder’s taxable_year that is deemed to end on date law analysis plr-134165-08 sec_441 of the code provides that taxable_income shall be computed on the basis of the taxpayer’s taxable_year that the term taxable_year means the taxpayer’s annual_accounting_period and that the term annual_accounting_period means the annual period calendar_year or fiscal_year on the basis of which the taxpayer regularly computes its income in keeping its books sec_441 and sec_1_441-1 and sec_1_441-2 of the regulations provide for the election of a week fiscal_year as described therein sec_1_441-2 provides rules for determining certain effective dates in the case of taxpayers employing week taxable years sec_1 e provides special rules for the treatment of the taxable years of a pass-through entity including an s_corporation and the owner of a pass-through entity where one or both employ a week taxable_year ending with reference to the same calendar month sec_1_441-2 provides that if a pass-through entity as defined in sec_1_441-2 or an owner of a pass-through entity as defined in sec_1_441-2 or both use a 52-53-week taxable_year and the taxable_year of the pass-through entity and the owner end with reference to the same calendar month then for purposes of determining the taxable_year in which items of income gain loss deductions or credits from the pass-through entity are taken into account by the owner of the pass-through the owner's taxable_year will be deemed to end on the last day of the pass-through's taxable_year thus if the taxable_year of an s_corporation and a shareholder end with reference to the same calendar month then for purposes of determining the taxable_year in which that shareholder takes into account items described in sec_1366 and items that are deductible by the s_corporation and includible in the income of that shareholder that shareholder's taxable_year will be deemed to end on the last day of the s corporation's taxable_year sec_1371 provides that except as otherwise provided in the code and except to the extent inconsistent with subchapter_s subchapter_c shall apply to an s_corporation and its shareholders sec_311 provides that if a corporation distributes property other than an obligation of such corporation to a shareholder in a distribution to which subpart a of part i of subchapter_c applies and the fair_market_value of such property exceeds its adjusted_basis in the hands of the distributing_corporation then gain shall be recognized to the distributing_corporation as if such property were sold to the distributee at its fair_market_value in the instant case taxpayer acknowledges that the gain on the subject distribution which is viewed as a deemed sale of the stock is taxable to taxpayer under sec_311 sec_1366 provides in part that in determining the tax under chapter of the code of a shareholder for the shareholder's taxable_year in which the taxable_year plr-134165-08 of the s_corporation ends there shall be taken into account the shareholder's pro_rata share of the corporation's items of income sec_1374 provides that if for any taxable_year beginning in the recognition_period an s_corporation has a net_recognized_built-in_gain there is imposed a tax computed under sec_1374 on the income of such corporation for such taxable_year sec_1374 provides that the term net_recognized_built-in_gain means with respect to any taxable_year in the recognition_period the lesser_of i the amount which would be the taxable_income of the s_corporation for such taxable_year if only recognized built-in gains and recognized built-in losses were taken into account or ii such corporation's taxable_income for such taxable_year determined as provided in sec_1375 sec_1374 provides that the term recognized_built-in_gain means any gain recognized during the recognition_period on the disposition of any asset except to the extent that the s_corporation establishes that a such asset was not held by the s_corporation as of the beginning of the 1st taxable_year for which it was an s_corporation or b such gain exceeds the excess if any of i the fair_market_value of such asset as of the beginning of such 1st taxable_year over ii the adjusted_basis of the asset as of such time sec_1_1374-4 of the income_tax regulations provides that sec_1374 applies to any gain_or_loss recognized during the recognition_period in a transaction treated as a sale_or_exchange for federal_income_tax purposes sec_1374 provides that the term recognition_period means the 10-year period beginning with the 1st day of the 1st taxable_year for which the corporation was an s_corporation sec_1374 provides that any reference in sec_1374 to the 1st taxable_year for which the corporation was an s_corporation shall be treated as a reference to the 1st taxable_year for which the corporation was an s_corporation pursuant to its most recent election under sec_1362 sec_1_1374-1 provides that the recognition_period is the 10-year 120-month period beginning on the first day the corporation is an s_corporation and that for example if the first day of the recognition_period is date the last day of the recognition_period is date accordingly in the instant case since the first day of the recognition_period is date ie the first day of the first taxable_year for which taxpayer was an s plr-134165-08 corporation it follows that the last day of the recognition_period will be date the provisions of sec_1 c do not apply in these circumstances thus taxpayer's built-in_gain in the appreciated securities will no longer be taxable under sec_1374 after date however sec_311 still applies which provides that if a corporation distributes appreciated_property to a shareholder the distributing_corporation will recognize gain as if the property were sold to the distributee at its fair_market_value sec_301_7701-2 of the procedure and administration regulations provides that except as otherwise provided in sec_301_7701-2 a business_entity that has a single owner and is not a corporation under sec_301_7701-2 is disregarded as an entity separate from its owner revrul_99_5 1999_1_cb_434 describes the federal_income_tax consequences when a single member limited_liability_company that is disregarded as an entity separate from its owner under sec_301_7701-3 becomes an entity with more than one owner that is classified as a partnership for federal tax purposes where b who is not related to a purchase sec_50 of a's ownership_interest in the llc for dollar_figure a does not contribute any portion of the dollar_figure to the llc and a and b continue to operate the business of the llc as co-owners of the llc the ruling holds that b's purchase of of a's ownership_interest in the llc is treated as the purchase of a interest in each of the llc's assets which are treated as held directly by a for federal tax purposes immediately thereafter a and b are treated as contributing their respective interests in those assets to a partnership in exchange for ownership interests in the partnership conclusions based upon the facts and representations presented and the above analysis of applicable law we conclude as follows upon the distribution of the llc interests pro_rata to the shareholders of taxpayer on date a distribution_of_property to which sec_311 applies gain on the deemed sale of the stock shall be recognized to taxpayer in its taxable_year ending at that time the gain recognized to taxpayer upon the deemed sale of stock held in the llc on date will not be taxable under sec_1374 because the recognition_period with respect to the stock will end on date ten years after the taxpayer’s election to be taxable as an s_corporation in the case of a shareholder of taxpayer whose taxable_year ends in month eg on date the shareholder’s pro_rata share of the gain recognized to taxpayer upon the deemed sale of the stock on date shall be taken into account in plr-134165-08 the shareholder’s taxable_year that is deemed with respect to such distribution to end on date this letter_ruling is based on facts and representations furnished by the taxpayer and its authorized representatives and is limited to the matters specifically addressed except as specifically ruled upon we express or imply no opinion concerning the federal tax consequences of the transactions described in the facts under any other provision of the code specifically we express or imply no opinion regarding whether taxpayer is eligible to be an s_corporation and whether transactions with respect to any assets in the corporation other than the stock result in a recognized_built-in_gain further we express or imply no opinion regarding the treatment of any items of income or deductions that may be realized by the taxpayer during or after the recognition_period pursuant to sec_1374 or any other provision of the code because it could help resolve future federal tax issues a copy of this letter should be maintained with the taxpayer’s permanent records and attached to any federal_income_tax return to which it might be relevant pursuant to a power_of_attorney on file with this office copies of this letter_ruling are being sent to the taxpayer’s authorized representatives this ruling is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent enclosures copy of this letter copy for sec_6110 purposes associate chief_counsel income_tax accounting s william a jackson by _________________________ william a jackson chief branch
